Exhibit 10.1

STEIN MART, INC.

2001 OMNIBUS PLAN

AS AMENDED AND RESTATED EFFECTIVE JUNE 14, 2011



--------------------------------------------------------------------------------

STEIN MART, INC.

2001 OMNIBUS PLAN

AS AMENDED AND RESTATED EFFECTIVE JUNE 14, 2011

Table of Contents

 

          Page  

ARTICLE I.

  

PURPOSE

     1   

1.1

  

Purpose.

     1   

1.2

  

Adoption.

     1   

ARTICLE II.

  

DEFINITIONS

     1   

2.1

  

Advisor

     1   

2.2

  

Affiliate

     1   

2.3

  

Award

     1   

2.4

  

Award Agreement

     1   

2.5

  

Board

     1   

2.6

  

Change of Control

     1   

2.7

  

Code

     1   

2.8

  

Committee

     1   

2.9

  

Exchange Act

     1   

2.10

  

Fair Market Value

     2   

2.11

  

Incentive Stock Option

     2   

2.12

  

Key Employee

     2   

2.13

  

Non-Employee Director

     2   

2.14

  

Non-Qualified Stock Option

     2   

2.15

  

Option

     2   

2.16

  

Outside Directors

     2   

2.17

  

Participant

     2   

2.18

  

Performance Award

     2   

2.19

  

Performance Goal

     2   

2.20

  

Plan

     2   

2.21

  

Plan Year

     2   

2.22

  

Released Securities

     2   

2.23

  

Restricted Stock

     2   

2.24

  

Rule 16b-3

     2   

2.25

  

Shares

     2   

2.26

  

Stock Appreciation Rights

     2   

ARTICLE III.

  

ADMINISTRATION

     3   

3.1

  

Committee

     3   

3.2

  

Delegation of Authority

     3   

ARTICLE IV.

  

SHARES

     4   

4.1

  

Number of Shares Available

     4   

4.2

  

Shares Subject to Terminated Awards

     4   

4.3

  

Adjustments

     4   

ARTICLE V.

  

PARTICIPATION

     4   

5.1

  

Eligible Participants

     4   

ARTICLE VI.

  

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

     5   

6.1

  

Grant of Option

     5   

6.2

  

Stock Appreciation Rights

     5   

6.3

  

Compliance with Code Section 162(m)

     6   

6.4

  

Acceleration of Options on Change of Control

     6   

ARTICLE VII.

  

RESTRICTED STOCK

     6   

7.1

  

Restricted Stock Awards

     6   

7.2

  

Compliance with Code Section 162(m)

     7   



--------------------------------------------------------------------------------

ARTICLE VIII.

  

PERFORMANCE AWARDS

     7   

8.1

  

Performance Awards

     7   

8.2

  

Compliance with Code Section 162(m)

     7   

ARTICLE IX.

  

OTHER SHARE-BASED AWARDS

     8   

9.1

  

Grant of Other Awards

     8   

9.2

  

Terms of Other Awards

     8   

ARTICLE X.

  

NON-EMPLOYEE DIRECTOR AWARDS

     8   

10.1

  

Automatic Grant of Non-Employee Director Option Awards

     8   

ARTICLE XI.

  

TERMS APPLICABLE TO ALL AWARDS GRANTED UNDER THE PLAN

     9   

11.1

  

Award Agreement

     9   

11.2

  

No Consideration for Awards

     9   

11.3

  

Awards May Be Granted Separately or Together; No Limitations on Other Awards

     9   

11.4

  

Limitations on Transfer of Awards

     9   

11.5

  

Term

     9   

11.6

  

Taxes

     9   

11.7

  

Rights and Status of Recipients

     9   

11.8

  

Awards Not Includable for Benefit Purposes

     9   

11.9

  

Share Certificates; Representation by Key Employee Participants; Registration
Requirements

     9   

11.10

  

Amendments to Awards

     10   

11.11

  

Correction of Defects, Omissions, and Inconsistencies

     10   

ARTICLE XII.

  

AMENDMENT AND TERMINATION

     10   

12.1

  

Amendment

     10   

12.2

  

Termination

     10   

12.3

  

Repricing and Backdating Prohibited

     10   

ARTICLE XIII.

  

GENERAL PROVISIONS

     10   

13.1

  

Effective Date of the Plan

     10   

13.2

  

Term of Plan

     10   

13.3

  

Governing Law

     11   

13.4

  

Unfunded Status of Plan

     11   

13.5

  

Headings

     11   

13.6

  

Severability

     11   

13.7

  

Code Section 409A

     11   



--------------------------------------------------------------------------------

STEIN MART, INC.

2001 OMNIBUS PLAN

 

Article I. Purpose

1.1 Purpose. The purpose of the Stein Mart, Inc. 2001 Omnibus Plan (the “Plan”)
is to assist Stein Mart, Inc. (the “Company”), together with any successor
thereto, and its Affiliates, to attract and retain highly competent individuals
to serve as Key Employees, Non-Employee Directors and Advisors who will
contribute to the Company’s success, and to motivate such persons to achieve
long-term objectives which will inure to the benefit of all shareholders of the
Company.

1.2 Adoption and Approval. The Plan has been approved by the Board of Directors
of the Company and was originally approved by the Company’s shareholders at the
annual meeting of shareholders in June of 2001. The shareholders subsequently
re-approved the Plan for purposes of permitting Awards made under the Plan to
comply with the provisions of Code Section 162(m) at the annual meeting of
shareholders held in June of 2006 and June of 2011, as well as to increase the
number of shares authorized for issuance hereunder.

 

Article II. Definitions

For purposes of this Plan, capitalized terms shall have the following meanings:

2.1 Advisor means a person other than an employee who provides services to the
Company or any Affiliate as a consultant or advisor and who is responsible for
or contributes to the management, growth, or profitability of the business of
the Company or any Affiliate, as determined by the Committee.

2.2 Affiliate means any entity of which shares (or other ownership interests)
having 50 percent or more of the voting power are owned or controlled, directly
or indirectly, by the Company.

2.3 Award means any Non-Qualified Stock Options or Incentive Stock Options,
Stock Appreciation Rights, Restricted Stock, Performance Awards, or any other
award made under the terms of the Plan provided that Incentive Stock Options may
not be awarded after March 28, 2011.

2.4 Award Agreement means a written agreement, contract or other document
specifically setting forth the terms and conditions of any Award granted under
the Plan.

2.5 Board means the Board of Directors of the Company.

2.6 Change of Control means the occurrence of any of the following: (a) the
Board approves the sale of all or substantially all of the assets of the Company
in a single transaction or series of related transactions; (b) the Company sells
and/or one or more shareholders sells a sufficient amount of its capital stock
(whether by tender offer, original issuance, or a single or series of related
stock purchase and sale agreements and/or transactions) sufficient to confer on
the purchaser or purchasers thereof (whether individually or a group acting in
concert) beneficial ownership of at least 35% of the combined voting power of
the voting securities of the Company; (c) the Company is party to a merger,
consolidation or combination, other than any merger, consolidation or
combination that would result in the holders of the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the combined voting power of the voting
securities of the Company (or such surviving entity) outstanding immediately
after such merger, consolidation or combination; or (d) a majority of the Board
of Directors consists of individuals who are not Continuing Directors (for this
purpose, a Continuing Director is an individual who (i) was a director of the
Company on March 1, 2001 or (ii) whose election or nomination as a director of
the Company is approved by a vote of at least a majority of the directors then
comprising the Continuing Directors). Notwithstanding the foregoing, if an Award
is considered deferred compensation subject to the provisions of Code
Section 409A, and if a payment under such Award is triggered upon a “Change of
Control,” or if an Award otherwise must contain a compliant definition of
“Change of Control” in order to meet the requirements of Code Section 409A then
the foregoing definition shall be deemed amended as necessary to comply with
Code Section 409A, and the Committee may include such amended definition in the
Award agreement issued with respect to such Award.

2.7 Code means the Internal Revenue Code of 1986, as amended from time to time.

2.8 Committee means a committee of the Board designated by the Board to
administer the Plan and composed of not less than two directors. At least two of
the members of the Committee shall qualify as Outside Directors.

2.9 Exchange Act means the Securities Exchange Act of 1934, as amended.

 

1



--------------------------------------------------------------------------------

2.10 Fair Market Value means, with respect to any property (including, without
limitation, any Shares or other securities), the fair market value of such
property determined by such methods or procedures as shall be established from
time to time by the Committee.

2.11 Incentive Stock Option means an Option that meets the requirements of an
incentive stock option under Code Section 422.

2.12 Key Employee means any officer or other key employee of the Company or of
any Affiliate who is responsible for or contributes to the management, growth,
or profitability of the business of the Company or any Affiliate, as determined
by the Committee.

2.13 Non-Employee Director means each member of the Board who is not an employee
of the Company or any Affiliate.

2.14 Non-Qualified Stock Option means an Option that is not an Incentive Stock
Option.

2.15 Option means any option to purchase Shares granted pursuant to the Plan,
including any reload feature which also may be awarded.

2.16 Outside Directors means a Non-Employee Director who qualifies as both an
outside director for purposes of Section 162(m) of the Code and as a
non-employee director for purposes of Rule 16b-3 under the Exchange Act.

2.17 Participant shall mean any Key Employee (referred to as a Key Employee
Participant), any Non-Employee Director (referred to as a Non-Employee Director
Participant), or any Advisor (referred to as an Advisor Participant) receiving
an Award under the Plan.

2.18 Performance Award means the right, granted pursuant to Article VIII, to
receive an Award, payable in cash or Shares or a combination of both at the end
of a specified period for which Performance Goals have been established.

2.19 Performance Goal means a target level of performance during an Award period
specified by the Committee for the Company as a whole, for one or more
Affiliates, for a division or other operating unit, and/or for a Participant or
a group of Participants, in each case as established by the Committee. The
Performance Goals for an Award made to a Key Employee Participant that is
intended to be “performance-based compensation” (within the meaning of Code
Section 162(m)) shall be based on one or more of the following measures of
performance as determined by the Committee: (a) net sales; (b) gross profit;
(c) operating or other expenses (or any individual type of expense);
(d) earnings before interest and taxes; (e) earnings before interest, taxes,
depreciation and amortization; (f) net income; (g) earnings per share (basic or
diluted); (h) cash flow; (i) average sales per store; (j) average sales per
square foot; (k) comparable store sales increases; (l) average inventories
(calculated by taking the average of inventories at the end of each month);
(m) number of stores opened; (n) return on investment (determined with reference
to one or more categories of income or cash flow and one or more categories of
assets, capital or equity); (o) total shareholder returns; and (p) stock price.

2.20 Plan means the Stein Mart, Inc. 2001 Omnibus Plan as set forth herein and
as the same may be amended from time to time.

2.21 Plan Year means the twelve month period ending on any December 31.

2.22 Released Securities mean Shares of Restricted Stock with respect to which
all applicable restrictions have expired, lapsed, or been waived.

2.23 Restricted Stock means Shares subject to restrictions imposed in connection
with Awards granted under the Plan.

2.24 Rule 16b-3 means Rule 16b-3 as promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act, as the same may be amended from
time to time, and any successor rule.

2.25 Shares mean the shares of common stock of the Company, $.01 par value per
share, and such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 4.3 of the Plan.

2.26 Stock Appreciation Rights mean awards granted in accordance with Article
VI.

 

2



--------------------------------------------------------------------------------

Article III. Administration

3.1 Committee. The Plan will be administered by the Committee; provided,
however, that if at any time the Committee shall not be in existence, the
functions of the Committee shall be exercised by the Board. Subject to the terms
of the Plan and applicable law, the Committee shall have full power and
authority to:

 

  (i) designate Key Employees and Advisors to be Participants;

 

  (ii) determine the type or types of Awards to be granted to Key Employee
Participants and Advisor Participants under the Plan;

 

  (iii) determine the number of Shares to be covered by (or with respect to
which payments, rights, or other matters are to be calculated in connection
with) Awards granted to Key Employee Participants or Advisor Participants;

 

  (iv) determine the terms and conditions of any Award granted to a Key Employee
Participant or Advisor Participant;

 

  (v) determine whether, to what extent, and under what circumstances Awards
granted to Key Employee Participants or Advisor Participants may be settled or
exercised in cash, Shares, other securities, other awards, or other property, or
canceled, forfeited, or suspended to the extent permitted in Sections 4.3, 11.10
and 11.11 of the Plan, and the method or methods by which Awards may be settled,
exercised, canceled, forfeited, or suspended;

 

  (vi) determine whether, to what extent, and under what circumstances cash,
Shares, other securities, other Awards, other property, and other amounts
payable with respect to an Award granted to Key Employee Participants or Advisor
Participants under the Plan shall be deferred either automatically or at the
election of the holder thereof;

 

  (vii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan (including, without limitation, any
Award Agreement);

 

  (viii) establish, amend, suspend, or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and

 

  (ix) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.

Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award shall be within the discretion of the Committee, may be
made at any time, and shall be final, conclusive, and binding upon all persons,
including the Company, any Affiliate, any Participant, any holder or beneficiary
of any Award, any shareholder, and any employee of the Company or of any
Affiliate. Option Awards to Non-Employee Directors under Section 10.1 of the
Plan shall be automatic and the amount and terms of such Awards shall be
determined as provided in Article X of the Plan.

3.2 Delegation of Authority. To the extent permitted by applicable law, the
Board may, in its discretion, delegate to another committee of the Board or to
one or more officers of the Company any or all of the authority and
responsibility of the Committee with respect to awards to Key Employee
Participants other than those who are subject to the provisions of Section 16 of
the Exchange Act or Section 162(m) of the Code at the time any such delegated
authority or responsibility is exercised. In the event that each member of the
Committee is not an Outside Director, the Committee may delegate the authority
and responsibility of the Committee with respect to Awards to Key Employee
Participants who are subject to the provisions of Section 16 of the Exchange Act
and who are or may be subject to Section 162(m) of the Code to a subcommittee
consisting of at least two (2) Committee members each of whom qualify as an
Outside Director. To the extent that the Board has delegated to such other
committee or one (1) or more officers, or to the extent the Committee has
delegated to such subcommittee, the authority and responsibility of the
Committee, all references to the Committee herein shall include such other
committee or one or more officers or subcommittee.

 

3



--------------------------------------------------------------------------------

Article IV. Shares

4.1 Number of Shares Available. The maximum number of Shares which may be issued
under the Plan is 7,500,000 (seven million, five hundred thousand) plus,
effective June 14, 2011, 3,000,000 (three million). Shares available under the
Plan which are not awarded in one particular year may be awarded in subsequent
years. Any and all Shares may be issued in respect of any of the types of
Awards. The Shares to be offered under the Plan may be authorized and unissued
Shares or treasury Shares. The number of Shares covered by an Award under the
Plan, or to which such Award relates, shall be counted on the date of grant of
such Award against the number of Shares available for granting Awards under the
Plan.

4.2 Shares Subject to Terminated Awards. The (a) Shares covered by any
unexercised portions of terminated Options, (b) Shares forfeited as provided
under the Plan, and (c) Shares subject to any Awards which are otherwise
surrendered by the Participant and as to which Shares no Participant has
received any payment or other benefit of ownership with respect thereto, may
again be subject to new Awards under the Plan. In the event the purchase price
of an Option is paid in whole or in part through the delivery of Shares, the
gross number of Shares issuable in connection with the exercise of the Option
shall not again be available for the grant of Awards under the Plan. Shares used
to measure the amount payable to a Participant in respect of an earned
Performance Award shall not again be available for the grant of Awards under the
Plan. Shares issued in payment of Performance Awards which are denominated in
cash amounts shall not again be available for the grant of Awards under the
Plan.

4.3 Adjustments.

(a) General. In the event that the Committee shall determine that any dividend
or other distribution (whether in the form of cash, Shares, other securities, or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of securities of the Company, or other similar corporate
transaction or event affects the Shares such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it shall deem equitable, adjust any
or all of (i) the number and type of Shares subject to the Plan and which
thereafter may be issued under the Plan, (ii) the individual Key Employee
Participant maximums for Awards granted during any calendar year, (iii) the
number and type of Shares subject to outstanding Awards, and (iv) the grant,
purchase, or exercise price with respect to any Award, or, if deemed
appropriate, make provisions for the mandatory surrender of an Award and a cash
payment to the holder of an outstanding Award upon such surrender. With respect
to Awards of Incentive Stock Options no such adjustment shall be authorized to
the extent that such authority would cause the Plan to violate Section 422(b)(1)
of the Code or any successor provision thereto; and provided further, that the
number of Shares subject to any Award payable or denominated in Shares shall
always be a whole number. Nonqualified Stock Option Awards subject to grant or
previously granted to Non-Employee Directors under the Plan at the time of any
event described in the preceding sentence shall be subject to only such
adjustment as shall be necessary to maintain the proportionate interest of the
optionee and preserve, without exceeding, the value of such Option Awards.

(b) Adjustment to Awards upon Certain Acquisitions. In the event the Company or
any Affiliate shall assume outstanding employee awards or the right or
obligation to make future awards in connection with the acquisition of another
business or another corporation or business entity, the Committee shall make
such adjustments, not inconsistent with the terms of the Plan, in the terms of
Awards granted to Key Employee Participants or Advisor Participants (and the
Board shall make such adjustments with respect to Non-Employee Directors) as it
shall deem appropriate in order to achieve reasonable comparability or other
equitable relationship between the assumed awards and the Awards granted under
the Plan to Participants as so adjusted.

 

Article V. Participation

5.1 Eligible Participants. Any Key Employee, including any executive officer or
employee-director of the Company or of any Affiliate, shall be eligible to be
designated a Key Employee Participant. All Non-Employee Directors shall be
Participants and receive Awards as provided in Article X of the Plan (the
provisions of which are automatic and non-discretionary in operation) and shall
have the right to receive Options under Article VI and other Awards under
Article IX. Any Advisor shall be eligible to be designated an Advisor
Participant.

 

4



--------------------------------------------------------------------------------

Article VI. Stock Options and Stock Appreciation Rights

6.1 Grant of Option. The Committee is hereby authorized to grant Options to Key
Employee Participants and Advisor Participants as set forth below and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine. The Board is hereby
authorized to grant Options to Non-Employee Directors as set forth below with
such additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Board shall determine, and any reference to the
Committee in this Section 6.1 shall mean the Board with reference to any Options
granted to Non-Employee Directors under this Section 6.1.

(a) Exercise Price. The exercise price per Share purchasable under an Option
shall be determined by the Committee at the time of grant but, unless approved
by the Board, shall be not less than 100% of the Fair Market Value of the Share
on the date of grant of such Option; provided, however that in the event the
exercise price per Share purchasable under an Option granted to a Participant
subject to Code Section 409A is less than 100% of the Fair Market Value of the
Share on the date of grant, such Option shall comply with Code Section 409A.

(b) Option Term. The term of each Option shall be fixed by the Committee, but no
Incentive Stock Option shall be exercisable more than ten years after the date
of grant.

(c) Exercisability and Method of Exercise. An Option Award may contain such
Performance Goals and waiting periods, and shall become exercisable in such
manner and within such period or periods and in such installments or otherwise,
as shall be determined by the Committee at the time of grant. The Committee
shall also determine the method or methods by which, and the form or forms,
including, without limitation, cash, Shares, other securities, other Awards, or
other property, or any combination thereof, having a Fair Market Value on the
exercise date equal to the relevant exercise price, in which payment of the
exercise price with respect to any Option may be made or deemed to have been
made (including payment in accordance with a cashless exercise program under
which, if so instructed by the Participant, Shares may be issued directly to the
Participant’s broker or dealer upon receipt of the purchase price in cash from
the broker or dealer). No Shares shall be issued until payment therefore, as
provided herein, has been made. Committee approval shall be required in order
for Shares held by a Participant for fewer than six months to be used in payment
of the exercise price of an Option, provided that such approval shall not be
required for the payment of the exercise price using Shares that would otherwise
be issued pursuant to such exercise.

(d) Incentive Stock Options. The terms of any Incentive Stock Option granted
under the Plan prior to March 28, 2011 shall comply in all respects with the
provisions of Code Section 422, or any successor provision thereto, and any
regulations promulgated thereunder. To the extent an Incentive Stock Option
fails to meet the requirements of Code Section 422, the Option shall be treated
as a Non-Qualified Stock Option.

(e) Reload Feature. The Committee shall have the authority to specify, at the
time of grant of Incentive Options or, with respect to Non-qualified Stock
Options, at or after the time of grant, that a Key Employee Participant’s
Options, in part or in whole, shall include a “reload feature.” The reload
feature is a provision which the Committee may, but is not required to, include
in any Option granted to Key Employee Participants under this Plan to the effect
that at such time as the original Option is exercised, the optionee shall
automatically be granted a new Option pursuant hereto to purchase a number of
Shares equal to the number of Shares utilized by the optionee to pay the option
exercise price on the original option. A reload Option shall have an exercise
price equal to the Fair Market Value of the Shares on the date it is granted and
shall expire on the stated expiration date of the original Option. A reload
Option shall contain such other terms and conditions as the Committee, in its
discretion, deems to be desirable.

6.2 Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Key Employee Participants and Advisor Participants. Stock
Appreciation Rights granted in tandem with Incentive Stock Options may only be
granted simultaneously with the grant of the related Incentive Stock Option to
such Participant. Subject to the terms of the Plan, the grant price, term,
methods of exercise, methods of settlement (including whether Stock Appreciation
Rights will be settled in cash, Shares, other securities, other Awards, or other
property, or any combination thereof), and any other terms and conditions of any
Stock Appreciation Right shall be as determined by the Committee; provided,
however, that in the event the grant price of a Stock Appreciation Right granted
to a Participant subject to Code Section 409A is less than 100% of the Fair
Market Value of a Share on the date of grant, such Stock Appreciation Right
shall comply with Code Section 409A. The Committee may impose such conditions or
restrictions on the exercise of any Stock Appreciation Right as it may deem
appropriate.

 

5



--------------------------------------------------------------------------------

6.3 Compliance with Code Section 162(m). Notwithstanding any other provision of
the Plan, the maximum number of Shares with respect to which Options and Stock
Appreciation Rights, in the aggregate, may be awarded to any Participant during
any calendar year under the Plan is 1,000,000 (one million).

6.4 Acceleration of Options on Change of Control. In the event that a Change of
Control occurs, immediately before such Change of Control (or in the case where
the Change of Control results from sales of capital stock by shareholders,
immediately after such Change of Control), all outstanding Options shall become
exercisable in full without regard to whether the Options by their terms are at
such time exercisable in full. The Committee (or the Board in the case of
Options granted to Non-Employee Directors under Article V) may, at the time of
grant of an Option, include different acceleration provisions in the Award
Agreement, in which case the provisions of the Award Agreement shall control.

 

Article VII. Restricted Stock

7.1 Restricted Stock Awards. The Committee is hereby authorized to grant Awards
of Restricted Stock to Key Employee Participants and Advisor Participants as set
forth below and with such additional terms and conditions, in either case not
inconsistent with the provisions of the Plan, as the Committee shall determine.
Non-Employee Directors shall not be eligible to be granted Restricted Stock
under this Article VII.

(a) Restrictions. The Committee may grant to any Key Employee or Advisor an
Award of Restricted Stock in such number, and subject to such terms and
conditions relating to forfeitability (whether based on Performance Goals,
periods of service or otherwise) and relating to restrictions (including,
without limitation, any limitation on the right to vote a share of Restricted
Stock or the right to receive any dividend or other right or property), which
restrictions may lapse separately or in combination at such time or times, in
such installments or otherwise, as the Committee may deem appropriate.

(b) Registration. Any Restricted Stock granted under the Plan to a Key Employee
Participant or Advisor Participant may be evidenced in such manner as the
Committee may deem appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of Shares of Restricted Stock granted
under the Plan to a Key Employee Participant or Advisor Participant, such
certificate shall be registered in the name of the employee or Advisor and shall
bear an appropriate legend (as determined by the Committee) referring to the
terms, conditions, and restrictions applicable to such Restricted Stock.

(c) Shareholder Rights. Unless otherwise provided by an Award Agreement, a Key
Employee Participant or Advisor Participant shall become a shareholder of the
Company with respect to all Shares subject to the Award Agreement and shall have
all of the rights of a shareholder, including, but not limited to, the right to
vote such Shares and the right to receive dividends; provided, however, that any
Shares distributed as a dividend or otherwise with respect to any Restricted
Stock as to which the restrictions have not yet lapsed shall be subject to the
same restrictions, and evidenced in the same manner, as such Restricted Stock.

(d) Payment of Restricted Stock. At the end of the applicable restriction period
relating to Restricted Stock granted to a Key Employee Participant or Advisor
Participant, one or more stock certificates for the appropriate number of
Shares, free of restrictions, shall be delivered to the Participant, or, if the
Participant received stock certificates representing the Restricted Stock at the
time of grant, the legends placed on such certificates shall be removed.

(e) Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment of a Key Employee or the termination of an Advisor as
a consultant or advisor (as determined under criteria established by the
Committee) for any reason during the applicable restriction period, all Shares
of Restricted Stock still subject to restriction shall be forfeited by the
Participant and reacquired by the Company; provided, however, that the Committee
may, when it finds that a waiver would be in the interests of the Company, waive
in whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock held by a Participant.

 

6



--------------------------------------------------------------------------------

7.2 Compliance with Code Section 162(m). Notwithstanding any other provision of
the Plan, with respect to an Award of Restricted Stock made to any Key Employee
Participant that is intended to be “performance-based compensation” (within the
meaning of Code Section 162(m)), the following provisions shall apply:

(a) the maximum number of Shares of Restricted Stock that may be awarded to any
individual Key Employee Participant during any calendar year under the Plan is
1,000,000 (one million) Shares;

(b) each Award of Restricted Stock shall provide that the restrictions imposed
on such Award shall not lapse until, at a minimum, one or more pre-established
(within the meaning of Code section 162(m)) Performance Goals has been achieved
by the Company and/or any Affiliate during the performance period specified by
the Committee; and

(c) in all other respects, the Restricted Stock shall be administered in
accordance with the requirements of Code section 162(m) for performance-based
compensation.

 

Article VIII. Performance Awards

8.1 Performance Awards. The Committee is hereby authorized to grant Performance
Awards to Key Employee Participants and Advisor Participants as set forth below
and with such additional terms and conditions, in either case not inconsistent
with the provisions of the Plan, as the Committee shall determine. Non-Employee
Directors shall not be eligible to be granted Performance Awards under the Plan.

(a) Issuance. A Performance Award shall consist of the right to receive a
payment (measured by (i) the Fair Market Value of a specified number of Shares
at the end of the Award period or (ii) the increase in the Fair Market Value of
a specified number of Shares during the Award period or (iii) a fixed cash
amount payable at the end of the Award period) contingent upon the extent to
which certain predetermined Performance Goals have been met during an Award
period.

(b) Earning Performance Awards. The Committee at the date of grant shall
prescribe a formula to determine the percentage of the Performance Award to be
earned based upon the degree of attainment of Performance Goals. The degree of
attainment of Performance Goals shall be determined as of the last day of the
Award period. The Committee, in its sole discretion, but only under
circumstances when events or transactions occur to cause the Performance Goals
to be an inappropriate measure of achievement as determined by the Committee,
may change the Performance Goals for any Award period at any time prior to the
final determination of the Award, except with respect to Performance Awards that
are intended to be “performance-based compensation” (within the meaning of Code
Section 162(m)). In the event the minimum performance targets established by the
Committee are not achieved, no payment shall be made to the Participant.

(c) Payment of Earned Performance Awards. Payments of earned Performance Awards
shall be made in cash or Shares (based on the Fair Market Value of a Share on
the last day of the Award period), or a combination of cash and Shares at the
sole discretion of the Committee; provided, however that the Committee shall
make such determination no later than the last date permitted under Code
Section 409A. Payment normally will be made as soon as is practicable following
the end of an Award period but in no event later than the 15th day of the third
month of the calendar year immediately following the calendar year in which an
Award period ends. The Committee, however, may permit deferral of the payment of
all or a portion of a Performance Award payable in cash upon the request of the
Participant timely made in accordance with rules prescribed by the Committee;
provided, however that any such deferral election must be made no later than the
last date permitted under, and otherwise must comply with, Code Section 409A.
Deferred amounts may generate earnings for the Participant under the conditions
of a separate agreement approved by the Committee and executed by the
Participant. The Committee, in its sole discretion, may define in the Award
Agreement such other conditions of payment of earned Performance Awards as it
may deem desirable in carrying out the purposes of the Plan.

8.2 Compliance with Code Section 162(m). Notwithstanding any other provision of
the Plan, with respect to a Performance Award granted to any Key Employee
Participant that is intended to be “performance-based compensation” (within the
meaning of Code Section 162(m)), the following provisions shall apply:

(a) the aggregate value of Performance Awards granted to an individual Key
Employee Participant during a calendar year under the Plan shall not be more
than $1,000,000 (one million);

(b) payment under each Award shall not be made unless one or more
pre-established (within the meaning of Code section 162(m)) Performance Goals
has been achieved by the Company and/or any Affiliate during the Award period
specified by the Committee; and

 

7



--------------------------------------------------------------------------------

(c) in all other respects, the Performance Awards (and income resulting from any
deferral thereof) shall be administered in accordance with the requirements of
Code section 162(m) for performance-based compensation.

 

Article IX. Other Share-Based Awards

9.1 Grant of Other Awards. Other Awards, valued in whole or in part by reference
to, or otherwise based on, Shares may be granted either alone or in addition to
or in conjunction with other Awards under the Plan by the Committee to Key
Employee Participants or Advisor Participants or by the Board to Non-Employee
Directors. Subject to the provisions of the Plan, the Committee (or the Board in
the case of an Award to a Non-Employee Director) shall have authority to
determine the persons to whom and the time or times at which such Awards shall
be made, the number of Shares to be granted pursuant to such Awards, and all
other conditions of the Awards. Any such Award shall be confirmed by an Award
Agreement executed by the Committee and the Participant, which Award Agreement
shall contain such provisions as the Committee (or the Board in the case of an
Award to a Non-Employee Director) determines to be necessary or appropriate to
carry out the intent of this Plan with respect to such Award.

9.2 Terms of Other Awards. In addition to the terms and conditions specified in
the Award Agreement, Shares issued as a bonus pursuant to this Article IX shall
be issued for such consideration as the Committee (or the Board in the case of
an Award to a Non-Employee Director) shall determine, in its sole discretion,
but purchase rights shall be priced at 100% of Fair Market Value on the date of
the Award.

 

Article X. Non-Employee Director Awards

10.1 Automatic Grant of Non-Employee Director Option Awards.

(a) Option Awards. Each person becoming a Non-Employee Director of the Company
beginning on or after the effective date of the Plan shall, as of the date he or
she becomes a Non-Employee Director, be granted a Nonqualified Stock Option
Award consisting of an option to purchase 4,000 Shares. The exercise price for
such Options shall be the Fair Market Value of the Shares on the date of such
grant.

(b) Restrictions. Subject to the provisions of subsection (c), Awards granted
under this Article X become exercisable as to 1,344 Shares on the third
anniversary of the date of grant, and an additional 1,333 Shares each on the
four and fifth anniversaries of the date of grant. Each Award granted under this
Article X shall expire ten years from the date of grant.

(c) Termination. If a Non-Employee Director’s service with the Company
terminates by reason of death or disability (within the meaning of Code
Section 22(e)(3)) any Option Award granted under this Article X to such
Non-Employee Director may be exercised for a period of 1 (one) year from the
date of such termination or until the expiration of the Award, whichever is
shorter, to the extent to which the individual would on the date of exercise
have been entitled to exercise the Award if such individual had continued to
serve as a Non-Employee Director. If a Non-Employee Director’s service with the
Company terminates other than by reason of death or disability or removal for
cause, any such Award held by such Non-Employee Director may be exercised for a
period of 3 (three) months from the date of such termination, or until the
expiration of the stated term of the Award, whichever is shorter, to the extent
to which the individual would on the date of exercise have been entitled to
exercise the Award if such individual had continued to serve as a Non-Employee
Director. If a Non-Employee Director’s service with the Company terminates as a
result of removal for cause, any such Award held by such Non-Employee Director
will be cancelled immediately and without notice as of the date of such
termination.

(d) Other Provisions. All applicable provisions of the Plan not inconsistent
with this Section 10.1 shall apply to Option Awards granted to Non-Employee
Directors.

 

8



--------------------------------------------------------------------------------

Article XI. Terms Applicable to All Awards Granted Under the Plan

11.1 Award Agreement. No person shall have any rights under any Award granted
under the Plan unless and until the Company and the Participant to whom such
Award shall have been granted shall have executed and delivered an Award
Agreement or received any other Award acknowledgment authorized by the Committee
expressly granting the Award to such person and containing provisions setting
forth the terms of the Award. If there is any conflict between the provisions of
an Award Agreement and the terms of the Plan, the terms of the Plan shall
control.

11.2 No Consideration for Awards. Awards shall be granted to Key Employee
Participants or Advisor Participants for no cash consideration unless otherwise
determined by the Committee. Non-Employee Director Awards under Article X shall
be granted for no cash consideration unless otherwise required by law.

11.3 Awards May Be Granted Separately or Together; No Limitations on Other
Awards. Awards to Participants under the Plan may be granted either alone or in
addition to, in tandem with, or in substitution for any other Award or any award
granted under any other plan of the Company or any Affiliate and the terms and
conditions of an Award need not be the same with respect to each such
Participant. Awards granted in addition to or in tandem with other Awards, or in
addition to or in tandem with awards granted under any other plan of the Company
or any Affiliate may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.

11.4 Limitations on Transfer of Awards. Awards granted under the Plan shall not
be transferable other than by will or the laws of descent and distribution,
except that a Participant may, to the extent allowed by the Committee and in a
manner specified by the Committee (or the Board with respect to Options granted
pursuant to Article X), (a) designate in writing a beneficiary to exercise the
Award after the Participant’s death, as the case may be, and (b) transfer any
award. No Award (other than Released Securities), and no right under any such
Award, may be pledged, alienated, attached, or otherwise encumbered, and any
purported pledge, alienation, attachment, or encumbrance thereof shall be void
and unenforceable against the Company or any Affiliate.

11.5 Term. Except as otherwise provided in the Plan, the term of each Award
shall be for such period as may be determined by the Committee.

11.6 Taxes. The Company shall be entitled, if the Committee deems it necessary
or desirable, to withhold (or secure payment from the Participant in lieu of
withholding) the amount of any withholding or other tax required by law to be
withheld or paid by the Company with respect to any amount payable and/or Shares
issuable to such Participant under the Plan, or with respect to any income
recognized upon the lapse of restrictions applicable to an Award or upon a
disqualifying disposition of Shares received pursuant to the exercise of an
Incentive Stock Option, and the Company may defer payment or issuance of the
cash or Shares upon the grant, exercise or vesting of an Award unless
indemnified to its satisfaction against any liability for any such tax. The
amount of such withholding or tax payment shall be determined by the Committee
and shall be payable by the Participant at such time as the Committee
determines. The Committee may prescribe in each Award Agreement one or more
methods by which the Participant will be permitted to satisfy his or her tax
withholding obligation, which methods may include, without limitation, the
payment of cash by the Participant to the Company and the withholding from the
Award, at the appropriate time, of a number of Shares sufficient, based upon the
Fair Market Value of such Shares, to satisfy such minimum tax withholding
requirements. The Committee shall be authorized, in its sole discretion, to
establish such rules and procedures relating to any such withholding methods as
it deems necessary or appropriate.

11.7 Rights and Status of Recipients. No Employee, Participant (other than a
Non-Employee Director Participant as provided in Article X), or other person
shall have any claim or right to be granted an Award under this Plan. Neither
the Plan nor any action taken hereunder shall be construed as giving any
employee any right to be retained in the employ of the Company or any Affiliate.
The grant of an Award to a Non-Employee Director pursuant to Article X of the
Plan shall confer no right on such Non-Employee Director to continue as a
director of the Company, and the grant of an Award to an Advisor shall confer no
right on such Advisor to continue as a consultant or advisor to the Company or
any Affiliate.

11.8 Awards Not Includable for Benefit Purposes. Income recognized by a
Participant pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any employee pension benefit plan (as such term
is defined in Section 3(2) of the Employee Retirement Income Security Act of
1974, as amended) or group insurance or other benefit plans applicable to the
Participant which are maintained by the Company, except as may be provided under
the terms of such plans or determined by resolution of the Board.

11.9 Share Certificates; Representation by Key Employee Participants;
Registration Requirements. In addition to the restrictions imposed pursuant to
Article VII hereof, all certificates for Shares delivered under the Plan,
whether pursuant to any Award or the exercise thereof or otherwise, shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan or the rules, regulations, and other requirements
of the Securities Exchange Commission, any stock exchange or other market upon
which such Shares are then listed or traded, and any applicable federal or state
securities laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions. The
Committee may require each Participant or other person who acquires Shares under
the Plan to represent to the Company in writing that such person is acquiring
the Shares without a view to the distribution thereof.

 

9



--------------------------------------------------------------------------------

11.10 Amendments to Awards. The Committee may, in whole or in part, waive any
conditions or other restrictions with respect to, and may amend, alter, suspend,
discontinue, or terminate any Award granted under the Plan to a Key Employee
Participant or Advisor Participant (and the Board may so do with respect to any
Non-Employee Director), prospectively or retroactively, but no such action shall
impair the rights of any Participant without his or her consent except as
provided in Sections 4.3 and 8.1(b). Notwithstanding the foregoing, unless
determined otherwise by the Committee, any such amendment shall be made in a
manner that will enable an Award intended to be exempt from Code Section 409A to
continue to be so exempt, or to enable an Award intended to comply with Code
Section 409A to continue to comply.

11.11 Correction of Defects, Omissions, and Inconsistencies. The Committee may
correct any defect, supply any omission, or reconcile any inconsistency in any
Award or Award Agreement in the manner and to the extent it shall deem desirable
to carry the Plan into effect.

 

Article XII. Amendment and Termination

12.1 Amendment. The Board may amend, alter, suspend or discontinue the Plan or
any part thereof at any time it is deemed necessary or appropriate; provided,
however, that no amendment, alteration, suspension or discontinuation of the
Plan shall in any manner (except as otherwise provided in this Article XII)
adversely affect any Award granted and then outstanding under the Plan, without
the consent of the Participant; and provided, further, that shareholder approval
of any amendment of the Plan shall also be obtained if otherwise required by
(i) the Code or any rules promulgated thereunder (in order to enable the Company
to comply with the provisions of Section 162(m) of the Code so that the Company
can deduct compensation in excess of the limitation set forth therein), or
(ii) the listing requirements of the principal securities exchange or market on
which the Shares are then traded (in order to maintain the listing or quotation
of the Shares thereon). Notwithstanding the foregoing, unless determined
otherwise by the Committee, any such amendment shall be made in a manner that
will enable an Award intended to be exempt from Code Section 409A to continue to
be so exempt, or to enable an Award intended to comply with Code Section 409A to
continue to comply.

12.2 Termination. The Board shall have the right and the power to terminate the
Plan at any time. No Award shall be granted under the Plan after the termination
of the Plan, but the termination of the Plan shall not have any other effect and
any Award outstanding at the time of the termination of the Plan may be
exercised after termination of the Plan at any time prior to the expiration date
of such Award to the same extent such Award would have been exercisable had the
Plan not terminated.

12.3 Re-pricing and Backdating Prohibited. Notwithstanding anything in the Plan
to the contrary, and except for adjustments provided in Section 4.3, neither the
Committee nor any other person may decrease the exercise price for any
outstanding Option, or the grant price for any Stock Appreciation Right, in each
case which are intended to be exempt from Code Section 409A, after the date of
grant nor allow a Participant to surrender an outstanding Option or Stock
Appreciation Right to the Company as consideration for the grant of a new Option
or Stock Appreciation Right with a lower exercise price or grant price,
respectively, unless such action is considered the grant of a new Award under
Code Section 409A and the exercise or grant price of such new Award is at least
100% of the Fair Market Value of a Share on the new grant date. In addition, the
Committee may not make a grant of an Option or Stock Appreciation Right with a
grant date that is effective prior to the date the Committee takes action to
approve such Award.

 

Article XIII. General Provisions

13.1 Effective Date of the Plan. The Plan was effective on May 7, 2001, the date
that the Company’s shareholders originally approved the Plan.

13.2 Term of Plan. The term of the Plan shall be indefinite except that no
Incentive Stock Option Award shall be granted under the Plan after March 28,
2011. However, unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Incentive Stock Option Award theretofore granted
may extend beyond such date, and, to the extent set forth in the Plan, the
authority of the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award, or to waive any conditions or restrictions with
respect to any such Award, and the authority of the Board to amend the Plan,
shall extend beyond such date.

 

10



--------------------------------------------------------------------------------

13.3 Governing Law. The Plan and all determinations made and actions taken
pursuant to the Plan shall be governed by the laws of the state of Florida and
applicable federal laws.

13.4 Unfunded Status of Plan. Unless otherwise determined by the Committee, the
Plan shall be unfunded and shall not create (or be construed to create) a trust
or a separate fund or funds. The Plan shall not establish any fiduciary
relationship between the Company and any Key Employee Participant, Non-Employee
Director Participant, Advisor or other person. To the extent any person holds
any right by virtue of a grant under the Plan, such right (unless otherwise
determined by the Committee) shall be no greater than the right of an unsecured
general creditor of the Company.

13.5 Headings. Section headings are used in the Plan for convenience only, do
not constitute a part of the Plan, and shall not be deemed in any way to be
material or relevant to the construction or interpretation of the Plan or any
provision thereof.

13.6 Severability. Whenever possible, each provision in the Plan and every Award
and right at any time granted under the Plan shall be interpreted in such manner
as to be effective and valid under applicable law, but if any provision of the
Plan or any Award at any time granted under the Plan shall be held to be
prohibited by or invalid under applicable law, then (a) such provision shall be
deemed amended to accomplish the objectives of the provision as originally
written to the fullest extent permitted by law and (b) all other provisions of
the Plan and every other Award or right at any time granted under the Plan shall
remain in full force and effect.

13.7 Code Section 409A. The provisions of Code Section 409A are incorporated
herein by reference to the extent necessary for any Award that is subject to
Code Section 409A to comply therewith.

 

11